—Appeal by the defendant from (1) a judgment *622of the Supreme Court, Queens County (Corrado, J.), rendered May 11, 1995, convicting him of criminal possession of a weapon in the third degree under Indictment No. 2087/93, upon his plea of guilty, and imposing sentence, (2) a judgment of the same court (Butcher, J.), rendered March 13, 1996, convicting him of murder in the second degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree under Indictment No. 2568/93, upon a jury verdict, and imposing sentence.
Ordered that the appeal from the judgment rendered May 11, 1995, is dismissed as abandoned; and it is further,
Ordered that the judgment rendered March 13, 1996, is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, P. J., O’Brien, Ritter and Goldstein, JJ., concur.